       Case 2:15-cv-00054-RJS-DBP Document 62 Filed 03/09/20 Page 1 of 2




SEAN D. REYES, Attorney General (# 7969)
SPENCER E. AUSTIN, Chief Criminal Deputy Attorney General (#150)
J. MICHAEL HANSEN, Assistant Attorney General (#1339)
LYNDA L. VITI, Assistant Attorney General (#16598)
Attorneys for the State of Utah
Office of the Attorney General
160 East 300 South, 5th Floor
Salt Lake City, Utah 84114
Telephone: (801) 366-0353
spenceraustin@agutah.gov
jmhansen@agutah.gov
lviti@agutah.gov


                         IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA ex rel.                   NOTIFICATION OF APPEARANCE OF
  Reginald Williams,                                            COUNSEL

          Plaintiff,
                                                   Case No. 2:15-cv-00054-RJS
          vs.

  Robyn Williams, et al.,                          Judge Robert J. Shelby

          Defendants.


       SPENCER E. AUSTIN, Chief Criminal Deputy, hereby enters his appearance of counsel

on behalf of the Utah Attorney General’s Office and its employees named in the complaints, and

requests that copies of all pleadings hereinafter filed in the above-referenced matter be served

upon the undersigned.
       Case 2:15-cv-00054-RJS-DBP Document 62 Filed 03/09/20 Page 2 of 2




                                              DATED this 9th day of March, 2020

                                              SEAN D. REYES
                                              Utah Attorney General

                                              /s/ Spencer E. Austin
                                              SPENCER E. AUSTIN
                                              J. MICHAEL HANSEN
                                              LYNDA L. VITI




                                CERTIFICATE OF SERVICE



       I hereby certify that on this 9th day of March, 2020, I electronically filed the foregoing

NOTICE OF APPEARANCE OF COUNSEL with the Court by using CM/ECF System which

electronically served the following:

       Sandra L. Steinvoort
       Joel A. Ferre
       OFFICE OF THE UNITED STATES ATTORNEY
       111 South Main Street, Suite #1800
       Salt Lake City, Utah 84111




                                                      /s/ Rosie McDonough
                                                      Rosie McDonough
                                                      Legal Assistant III




                                                 2
